UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44467-01 ESSEX PORTFOLIO, L.P. (Exact name of Registrant as Specified in its Charter) California 77-0369575 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 925 East Meadow Drive Palo Alto, California94303 (Address of Principal Executive Offices including Zip Code) (650) 494-3700 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox ESSEX PORTFOLIO, L.P. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2013 and 2012 5 Condensed Consolidated Statement of Capital for the three months ended March 31, 2013 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risks 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 29 Signatures 30 2 Index Part I Financial Information Item 1: Condensed Financial Statements (Unaudited) Essex Portfolio, L.P., a California limited partnership, (the "Operating Partnership") effectively holds the assets and liabilities and conducts the operating activities of Essex Property Trust, Inc. (“Essex” or the “Company”).Essex Property Trust, Inc., a real estate investment trust incorporated in the State of Maryland is the sole general partner of the Operating Partnership. The information furnished in the accompanying unaudited condensed consolidated balance sheets, statements of operations and comprehensive income, capital, and cash flows of the Operating Partnership reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the aforementioned condensed consolidated financial statements for the interim periods and are normal and recurring in nature, except as otherwise noted. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the notes to such unaudited condensed consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations herein.Additionally, these unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Operating Partnership's Amendment No. 1 on Form S-4 filed with the Securities and Exchange Commission (“SEC”) on March 12, 2013. 3 Index ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except unit amounts) ` March 31, December 31, Assets Real estate: Rental properties: Land and land improvements $ $ Buildings and improvements Less accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents-unrestricted Cash and cash equivalents-restricted Marketable securities Notes and other receivables Prepaid expenses and other assets Deferred charges, net Total assets $ $ Liabilities and Capital Mortgage notes payable $ $ Unsecured debt Lines of credit Accounts payable and accrued liabilities Construction payable Distributions payable Derivative liabilities Other liabilities Total liabilities Commitments and contingencies Cumulative convertible Series G preferred interest (liquidation value of $4,456) Capital: General Partner: Common equity (37,276,204 and 36,442,994 units issued and outstanding at March 31, 2013 and December 31, 2012, respectively) Preferred interest (liquidation value of $73,750) Limited Partners: Common equity (2,154,510 and 2,122,381 units issued and outstanding at March 31, 2013 and December 31, 2012, respectively) Accumulated other comprehensive loss ) ) Total partners' capital Noncontrolling interest Total capital Total liabilities and capital $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 Index ESSEX PORTFOLIO, L.P. AND SUBSIDIARES Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) (Dollars in thousands, except unit and per unit amounts) March 31, March 31, Revenues: Rental and other property $ $ Management and other fees from affiliates Expenses: Property operating, excluding real estate taxes Real estate taxes Depreciation General and administrative Cost of management and other fees Earnings from operations Interest expense before amortization ) ) Amortization expense ) ) Interest and other income Equity income in co-investments Gain on remeasurement of co-investment - - Gain on sales of real estate - Income before discontinued operations Income from discontinued operations - Net income Net income attributable to noncontrolling interest ) ) Net income attributable to controlling interest Preferred interest distributions - Series G & H ) ) Net income available to common units Comprehensive income $ $ Comprehensive income attributable to noncontrolling interest ) ) Comprehensive income attributable to controlling interest $ $ Per unit data: Basic: Income before discontinued operations available to common units $ $ Income from discontinued operations - Net income available to common units $ $ Weighted average number of common units outstanding during the period Diluted: Income before discontinued operations available to common units $ $ Income from discontinued operations - Net income available to common units $ $ Weighted average number of common units outstanding during the period See accompanying notes to the unaudited condensed consolidated financial statements. 5 Index ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Statement of Capital for the three months ended March 31, 2013 (Unaudited) (Dollars and units in thousands) General Partner Limited Partners Accumulated Preferred other Common Equity Equity Common Equity comprehensive Noncontrolling Units Amount Amount Units Amount (loss) income Interest Total Balances at December 31, 2012 $ ) $ $ Net income - - - Reversal of unrealized gains upon the sale of marketable securities - ) - ) Change in fair value of cash flow hedges and amortization of gain on settlement of swap - Changes in fair value of marketable securities - Issuance of common units under: Stock and unit based compensation plans 16 - Sale of common stock by the general partner - Stock and unit based compensation costs - ) - 33 - - Redemptions - ) - ) ) Distribution to noncontrolling interests - ) ) Distributions declared - ) ) - ) - - ) Balances at March 31, 2013 $ ) $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 6 Index ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on sale of marketable securities ) - Co-investments ) Amortization expense Amortization of discount on notes receivables ) ) Amortization of discount on marketable securities ) ) Gain on the sales of real estate ) ) Depreciation Equity-based compensation Changes in operating assets and liabilities: Prepaid expenses and other assets ) Accounts payable and accrued liabilities Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Additions to real estate: Acquisitions of real estate ) ) Improvements to recent acquisitions ) ) Redevelopment ) ) Revenue generating capital expenditures ) ) Lessor required capital expenditures ) - Non-revenue generating capital expenditures ) ) Acquisitions of and additions to real estate under development ) ) Dispositions of real estate Changes in restricted cash and deposits Purchases of marketable securities ) ) Sales and maturities of marketable securities Collections of notes and other receivables Contributions to co-investments ) ) Distributions from co-investments Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under debt agreements Repayment of debt ) ) Additions to deferred charges ) ) Equity related issuance cost ) ) Net proceeds from stock options exercised Net proceeds from issuance of common units Distributions to noncontrolling interest ) ) Redemption of limited partners common units and of noncontrolling interest ) ) Common units and preferred interests distributions paid ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ (Continued) 7 Index ESSEX PORTFOLIO, L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Supplemental disclosure of cash flow information: Cash paid for interest, net of $3.7 million, and $1.6 million capitalized in 2013 and 2012, respectively $ $ Supplemental disclosure of noncash investing and financing activities: Transfer from real estate under development to rental properties $
